DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thwaites et al. (WO 2011/131921 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Thwaites et al. teach (cf. figures 1-3; page 1, lines 1-3; page 6, line 9 – page 14, line 7; page 14, line 29 - page 19, line 17; page 21, lines 5-20) a high-density plasma generating apparatus comprising a vacuum chamber (1) and a plasma chamber (3). The plasma chamber comprises an RF antenna (11), a quartz tube (12) and an enclosure (25), which are arranged such that (i) the antenna is mounted proximate to the quartz tube (12) for a plasma to be inductively coupled therein in a gaseous medium, such that (ii) the antenna is embedded into the enclosure (25) and at least partially extends across the width of the plasma chamber (and hence 
DEPENDENT CLAIM 4:
Regarding claim 4, Thwaites et al. teach the housing has an internal volume that, in use, is maintained at a different pressure to the process chamber.  (Page 16)
DEPENDENT CLAIM 6:
Regarding claim 6, Thwaites et al. teach wherein at least one of the one or more magnets are placed within the plasma processing space of the process chamber.  (Page 16 – 6 and 13)
DEPENDENT CLAIM 8:
Regarding claim 8, Thwaites et al. teach wherein the antenna is helically wound wire. (Page 9)
DEPENDENT CLAIM 9:
Regarding claim 9, Thwaites et al. teach wherein the apparatus comprises a single length antenna extending through the plasma generating space of the process chamber.  (Page 9)


DEPENDENT CLAIM 10:
	Regarding claim 10, Thwaites et al. teach wherein the housing and antenna form a linear plasma source, and the housing and antenna are integrated as part of the process chamber in the plasma generating space.  (Pg. 9, Figs. 1, 4)
DEPENDENT CLAIM 11:
	Regarding claim 11, Thwaites et al. teach wherein the apparatus is a deposition apparatus, the processing surface is a target and/or a deposition surface and the plasma sheet propagated in the plasma processing space in a direction which is generally parallel with the target and/or process surface.  (Figs. 1, Pages 20, 21)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2, 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thwaites et al. (WO 2011/131921 A1) in view of Yeom et al. (U.S. PGPUB. 2004/0060662 A1).
DEPENDENT CLAIM 2:
	The difference not yet discussed is wherein the process chamber comprises at least two walls, and the housing is a tube connected to both of the said at least two walls extending through the process chamber between the at least two walls, such that plasma is generated uniformly in the space between the two walls of the process chamber.
	Regarding claim 2, Yeom et al. teach wherein the process chamber comprises at least two walls, and the housing is a tube connected to both of the said at least two walls extending through the process chamber between the at least two walls, such that plasma is generated uniformly in the space between the two walls of the process chamber.  (Figs. 1-3; Paragraphs 0002, 0008, 0010, 0023-0027, 0043)
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein the antenna is an RF-transmitter and the
housing is at least partially transparent to RF radiation.
	Regarding clam 3, Yeom et al. teach wherein the antenna is an RF-transmitter and the
housing is at least partially transparent to RF radiation.  (Paragraph 0027)
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein the apparatus does not include a discrete plasma chamber inside the process chamber.

	The motivation for utilizing the features of Yeom et al. is that it allows for improving the plasma characteristics including plasma uniformity.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Thwaites et al. by utilizing the features of Yeom et al. because it allows for improving the plasma characteristics including plasma uniformity.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thwaites et al. in view of Yeom et al. as applied to claims 2, 3, 7 above, and further in view of Glukhoy (U.S. PGPUB. 2003/0168172 A1).
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein the housing is open to an atmosphere
external to the process chamber.
	Regarding claim 5, Glukhoy teach wherein the housing is open to an atmosphere external to the process chamber.  (Figs. 3, 4, 6)
	The motivation for utilizing the features of Glukhoy is that it allows for improving uniformity in treatment.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Glukhoy because it allows for improving uniformity in treatment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 24, 2022